
	

115 S1415 IS: License Natural Gas Now Act of 2017
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1415
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To terminate the prohibitions on the exportation and importation of natural gas, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the License Natural Gas Now Act of 2017 or the LNG Now Act of 2017.
 2.FindingsCongress finds that— (1)the exportation of natural gas produced in the United States is in the interest of the United States; and
 (2)because natural gas produced in the United States has a lower greenhouse gas emissions profile than other energy sources used in high volumes in other countries, the exportation of natural gas from the United States may help lower global emissions of carbon dioxide.
			3.Exportation or importation of natural gas
 (a)In generalSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended— (1)by striking the section heading and all that follows through (a) After and inserting the following:
					
						3.Exportation or importation of natural gas; LNG terminals
							(a)Authorization To export or import natural gas
 (1)In generalAfter; (2)in subsection (a)—
 (A)in paragraph (1) (as so designated)— (i)in the second sentence, by striking , unless, and all that follows through the period at the end of the sentence and inserting without modification or delay.; and
 (ii)in the third sentence, by striking by its order and all that follows through the period at the end of the sentence and inserting condition the order on a requirement that the applicant, on request, provide relevant data to the Commission to facilitate the information collection and statistical activities of the Commission.; and
 (B)by adding at the end the following:  (2)Authority to limit exportation of natural gas (A)Major disaster or emergency in United StatesIf the President declares a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the President may limit the volume of natural gas exported from the United States during the 90-day period beginning on the date on which the President declares the major disaster or emergency.
 (B)National emergency under International Emergency Economic Powers ActIf the President declares a national emergency under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) with respect to a country, the President may limit the volume of natural gas exported from the United States to that country.
								(3)Prohibitions
 (A)Prohibition on restricting natural gas importation or exportationExcept as provided in paragraphs (1) and (2) or in any Federal authorization to export natural gas from the United States to a foreign country or to import natural gas into the United States from a foreign country in effect on the date of enactment of the LNG Now Act of 2017, to promote the efficient exploration, production, storage, supply, marketing, pricing, and regulation of energy resources, including fossil fuels, no employee of the Federal Government shall impose or enforce any restriction or condition on—
 (i)the exportation of natural gas from the United States to a foreign country; or (ii)the importation of natural gas into the United States from a foreign country.
 (B)Secretary of Energy prohibitionThe Secretary of Energy shall not treat, on the basis of national origin, any imported natural gas on an unjust, unreasonable, unduly discriminatory, or preferential basis.
 (4)Consideration of imported natural gas as a first saleThe importation of natural gas into the United States from a foreign country shall be considered to be a first sale (as defined in section 2 of the Natural Gas Policy Act of 1978 (15 U.S.C. 3301)).
							; 
 (3)by striking subsections (b) and (c); and (4)by redesignating subsections (d) through (f) as subsections (b) through (d), respectively.
 (b)EffectThe amendments made by subsection (a) shall not affect any Federal authorization to export natural gas from the United States to a foreign country or to import natural gas into the United States from a foreign country in effect on the date of enactment of the LNG Now Act of 2017.
 4.Report on fostering natural gas exportsNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy shall submit to Congress a report describing actions taken by the United States Government, and actions that could be taken by the United States Government, to foster the exportation of natural gas from the United States to foreign countries.
 5.Report on existing regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy shall submit to Congress a report that identifies regulations in effect as of such date of enactment that inhibit the growth of the market for natural gas exported from the United States.
		6.Rule of construction
 (a)In generalNothing in this Act or an amendment made by this Act shall be construed to limit the authority of the President—
 (1)under— (A)the Constitution of the United States;
 (B)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or regulations issued under that Act;
 (C)the National Emergencies Act (50 U.S.C. 1601 et seq.); (D)the Trading With the Enemy Act (50 U.S.C. 4301 et seq.); or
 (E)any other provision of law that imposes sanctions with respect to a foreign person or foreign government (including any provision of law that prohibits or restricts a United States person from engaging in a transaction with a sanctioned person or government), including a foreign government that is designated as a state sponsor of terrorism.
 (b)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism means a country the government of which the Secretary of State has determined to be a government that has repeatedly provided support for acts of international terrorism for purposes of—
 (1)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (2)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); (3)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or
 (4)any other provision of law.  